 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MOHAMED AHMED KASSEM, et al.,                      Case No. 1:21-cv-00946-DAD-SAB

12                  Plaintiff,                          ORDER GRANTING SAMUEL YAGGY’S
                                                        PRO HAC VICE APPLICATION
13          v.
                                                        (ECF No. 2)
14   TRACY RENAUDH, et al.,

15                  Defendants.

16

17          The court has read and considered the application of Samuel Yaggy, attorney for

18 Plaintiffs, for admission to practice Pro Hac Vice under the provisions of Local Rule 180(b)(2)

19 of the Local Rules of Practice of the United States District Court for this District. (ECF No. 2.)
20 Having reviewed the application, Samuel Yaggy’s application for admission to practice Pro Hac

21 Vice is HEREBY GRANTED.

22
     IT IS SO ORDERED.
23

24 Dated:     June 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
